ON RETURN TO REMAND
BOWEN, Judge.
On remand the trial court “retracted” portions of the prior proceedings, re-adjudged the appellant guilty based on the verdict of the jury, and specifically inquired and then permitted the appellant to make a statement before sentence was pronounced. The record now contains a proper allocution.
The trial court properly refused to allow the appellant to relitigate the facts of his trial at the sentencing hearing. This case was remanded with specific directions for a stated purpose. The trial court had no jurisdiction to take additional action not within the scope or contemplation of those directions. See Lynch v. State, 587 So.2d 306 (Ala.1991).
The judgment of the circuit court is affirmed.
OPINION EXTENDED.
AFFIRMED.
All the Judges concur.